Exhibit 99.1 MARTEN TRANSPORT ANNOUNCES RECORD RESULTS FOR FOURTH QUARTER AND YEAR Net income improves 12.3% in 2012 Marten Transport, Ltd. (Nasdaq/GS:MRTN) today reported the highest net income for any quarter and year in the Company’s history.Net income improved 12.3% in 2012 to a record $27.3 million, or $1.23 per diluted share, from $24.3 million, or $1.10 per diluted share, a year earlier.For the fourth quarter of 2012, net income increased to $7,719,000 from $7,663,000 for the fourth quarter of 2011, Marten’s previous record.Diluted earnings per share were 35 cents for each quarter.It was also Marten’s eleventh consecutive year-over-year increase in quarterly net income. Operating revenue, consisting of revenue from truckload and logistics operations, increased to $166.4 million in the fourth quarter of 2012 from $158.3 million in the fourth quarter of 2011, and increased to $638.5 million in 2012 from $603.7 million in 2011. Operating revenue, net of fuel surcharges, increased 4.1% to $134.2 million in the 2012 quarter from $128.8 million in the 2011 quarter, and increased 5.4% to $517.3 million in 2012 from $490.7 million in 2011.Fuel surcharge revenue increased to $32.2 million for the fourth quarter of 2012 from $29.5 million in the 2011 quarter, and increased to $121.1 million for 2012 from $113.0 million in 2011. Operating expenses as a percentage of operating revenue, with both amounts net of fuel surcharge revenue, increased slightly to 90.2% for the fourth quarter of 2012 from 89.9% for the fourth quarter of 2011, and improved to 91.1% for 2012 from 91.2% for 2011. Chairman and Chief Executive Officer Randolph L. Marten said, “We are encouraged by our continued solid results which are driven by our ongoing profitable development and growth of our regional, intermodal, brokerage and MRTN de Mexico operations in collaborative relationships with our customers.I want to recognize the efforts of our employees whose smart, hard work and dedication has continuously improved our productivity and efficiency processes while aggressively controlling our costs.” Marten Transport, with headquarters in Mondovi, Wis., is one of the leading temperature-sensitive truckload carriers in the United States.Marten specializes in transporting and distributing food and other consumer packaged goods that require a temperature-controlled or insulated environment.Marten offers service in the United States, Canada and Mexico, concentrating on expedited movements for high-volume customers.Marten’s common stock is traded on the Nasdaq Global Select Market under the symbol MRTN. This press release contains certain statements that may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially from those expressed in such forward-looking statements. Important factors known to the Company that could cause actual results to differ materially from those discussed in the forward-looking statements are discussed in Item 1A of the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. The Company undertakes no obligation to correct or update any forward-looking statements, whether as a result of new information, future events or otherwise. CONTACTS: Tim Kohl, President, and Jim Hinnendael, Chief Financial Officer, of Marten Transport, Ltd., 715-926-4216. MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) (In thousands, except share information) December 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Receivables: Trade, net Other Prepaid expenses and other Deferred income taxes Total current assets Property and equipment: Revenue equipment, buildings and land, office equipment and other Accumulated depreciation ) ) Net property and equipment Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Insurance and claims accruals Total current liabilities Long-term debt, less current maturities - Deferred income taxes Total liabilities Stockholders’ equity: Marten Transport, Ltd. stockholders’ equity: Preferred stock, $.01 par value per share; 2,000,000 shares authorized; no shares issued and outstanding - - Common stock, $.01 par value per share; 48,000,000 shares authorized; 22,109,619 shares at December 31, 2012, and 21,984,597 shares at December 31, 2011, issued and outstanding Additional paid-in capital Retained earnings Total Marten Transport, Ltd. stockholders’ equity Noncontrolling interest Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share information) Three Months Ended December 31, Year Ended December 31, OPERATING REVENUE $ OPERATING EXPENSES (INCOME): Salaries, wages and benefits Purchased transportation Fuel and fuel taxes Supplies and maintenance Depreciation Operating taxes and licenses Insurance and claims Communications and utilities Gain on disposition of revenue equipment ) Other Total operating expenses OPERATING INCOME NET INTEREST INCOME (8 ) INCOME BEFORE INCOME TAXES Less: Income before income taxes attributable to noncontrolling interest 30 99 INCOME BEFORE INCOME TAXES ATTRIBUTABLE TO MARTEN TRANSPORT, LTD. PROVISION FOR INCOME TAXES NET INCOME $ BASIC EARNINGS PER COMMON SHARE $ DILUTED EARNINGS PER COMMON SHARE $ DIVIDENDS PAID PER COMMON SHARE $ MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) (Dollars in thousands) Three Months Ended December 31, Dollar Change Three Months Ended December 31, Percentage Change Three Months Ended December 31, 2012 vs. 2011 2012 vs. 2011 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ % Truckload fuel surcharge revenue Total Truckload revenue Logistics revenue, net of intermodal fuel surcharge revenue Intermodal fuel surcharge revenue Total Logistics revenue Total operating revenue $ $ $ % Operating income: Truckload $ $ $ ) )% Logistics Total operating income $ $ $ % Operating ratio: Truckload % % % Logistics ) Consolidated operating ratio % % % MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) (Dollars in thousands) Year Ended December 31, Dollar Change Year Ended December 31, Percentage Change Year Ended December 31, 2012 vs. 2011 2012 vs. 2011 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ % Truckload fuel surcharge revenue Total Truckload revenue Logistics revenue, net of intermodal fuel surcharge revenue Intermodal fuel surcharge revenue Total Logistics revenue Total operating revenue $ $ $ % Operating income: Truckload $ $ $ % Logistics Total operating income $ $ $ % Operating ratio: Truckload % % % Logistics ) Consolidated operating ratio % % )% MARTEN TRANSPORT, LTD. OPERATING STATISTICS (Unaudited) Three Months Ended December 31, Year Ended December 31, Truckload Segment: Total Truckload revenue (in thousands) $ Average truckload revenue, net of fuel surcharges, per tractor per week(1) $ Average tractors(1) Average miles per trip Non-revenue miles percentage(2) % Total miles – company-employed drivers (in thousands) Total miles – independent contractors (in thousands) Logistics Segment: Total Logistics revenue (in thousands) $ Brokerage: Marten Transport Revenue (in thousands) $ Loads MWL Revenue (in thousands) $ Loads Intermodal: Revenue (in thousands) $ Loads Average tractors 73 79 63 75 At December 31, 2012 and December 31, 2011: Total tractors(1) Average age of company tractors (in years) Total trailers Average age of company trailers (in years) Ratio of trailers to tractors(1) Three Months Ended December 31, Year Ended December 31, (In thousands) Net cash provided by operating activities $ Net cash used for investing activities Weighted average shares outstanding: Basic Diluted Includes tractors driven by both company-employed drivers and independent contractors. Independent contractors provided36 and 48 tractors as of December 31, 2012, and 2011, respectively. Represents the percentage of miles for which the company is not compensated.
